            Case 5:20-cv-01079-TJH-ADS Document 18 Filed 03/10/21 Page 1 of 2 Page ID #:267


            1
            2
            3
            4
            5
            6
            7
            8                        UNITED STATES DISTRICT COURT
            9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
          10                                   EASTERN DIVISION
          11     DHARMENDRA PRASAD,                     No. 5:20-CV-01079-TJH
          12                     Petitioner,
          13          v.                                ORDER OF DISMISSAL [JS-6]
          14     CHAD F. WOLF, et al.,
          15                     Respondents.
          16                                            Honorable Terry J. Hatter
                                                        United States District Judge
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 5:20-cv-01079-TJH-ADS Document 18 Filed 03/10/21 Page 2 of 2 Page ID #:268


            1          Pursuant to the Stipulation for Dismissal filed by the parties,
            2    IT IS HEREBY ORDERED that:
            3          1.    The above-captioned action is dismissed in its entirety; and
            4          2.    Each party shall bear his, her, or its own attorney’s fees, costs, and
            5    expenses.
            6
            7    DATED: MARCH 10, 2021

            8
                                                        HONORABLE TERRY J. HATTER, JR.
            9                                           UNITED STATES DISTRICT JUDGE
          10     Presented by:

          11     GIBSON, DUNN & CRUTCHER LLP
                 THOMAS A. MANAKIDES, SBN 229119
          12       tmanakides@gibsondunn.com
                 3161 Michelson Drive
          13     Irvine, CA 92612-4412
                 Telephone: (949) 451-3800
          14     Facsimile: (949) 451-4220
          15     YANG (KELLY) DING, SBN 329976
                   kding@gibsondunn.com
          16     555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
          17     Telephone: (415) 393-8200
                 Facsimile: (415) 393-8306
          18
                 Attorneys for Petitioner Dharmendra Prasad
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                            2
